Case 3:19-cr-30005-N.]R Document 1 Filed 01/09/19 Page 1 of 2 Page |D #1

SUPPRE§§EQ

IN THE UNITED STATES DISTRICT COURT

 

FOR THE SOU'I`HERN DISTRICT OF ILLINOIS JAN o g 2013
UNITED STATES OF AMERICA, ) ’-'t=§f;-t*sstpfz€itt;.$
) f-:Er\\it)w OFP=ICE
Plaintiff, )
) \fl lt FSEBOS*~NS@/
vs. ) CASE NUMBER n x v , t
)
)
QUAYSHAUN VALENTINE, ) Title 18, United States Code
) Section 1951; 21 United States Code
Defendant. ) Section 841(a)
MM_E_NI
THE GRAND JURY CHARGES:
COUNT l

INTERFERENCE WITH COMMERCE BY ROBBERY
On or about the 17th ot` June 2018, in Madison County, Illinois, within the Southern
District of Illinois,

QUAYSHAUN VALENTINE,

defendant herein, did unlawfillly take and obtain personal property consisting of prescription
medication from the person or presence of the employee of CVS, a business that engages in
interstate commerce, and the taking was against the employee’s will by means of actual and
threatened force, violence, while armed with a black senn-automatic handgun, and fear of injury

to the employee

All in Violation of Title 18, United States Code, Section 1951.

Case 3:19-cr-30005-N.]R Document 1 Filed 01/09/19 Page 2 of 2 Page |D #2

COUNT 2
POSSESSION OF A CONTROLLED SUBSTANCE WITH
INTENT TO DELIVER
On or about 17"‘ of June, 2018, in Madison County within the Southern District of
Illinois, the defendant,
QUAYSHAUN VALENTINE
Defendant herein, knowingly and intentionally possessed with intent to distribute oxycodone, a

Schedule ll controlled substancel

All in violation of Title 21, United States Code, Section 84l(a)(1) and (b)(l)(C).

 

Wm;§' HUDsoN
sistant United States Attorney

M¢EH

sTEyEN wEn\IHoEFT
United States Attorney

Recornmended Bond: Detention

